ALLOWABILITY NOTICE
Statement of Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: 
Claim 25 recites a method for the destruction of microorganisms in a sessile state, comprising: exposing a microbial biofilm to an aqueous solution consisting an antiseptic and a solvent, said aqueous solution transforming said microbial biofilm from a sessile state to a planktonic form and causing a dissolution of said microbial biofilm, wherein said antiseptic is a mixture of: sodium peroxydisulfate in an amount of at least 0.50 wt.%, and sodium hydroxide in an amount of at least 0.50 wt.%, and wherein said solvent is water in an amount of remaining wt. %.
The prior art (Ludwig-of record) requires a surfactant and thickening agent (i.e. inorganic viscosifying agent)to be present in the composition in addition of the sodium hydroxide and oxidizing agents. The prior art does not teach or fairly suggests applying aqueous solutions consisting of an antiseptic and a solvent wherein the antiseptic is sodium peroxydisulfate present in an amount of at least 0.50% and sodium hydroxide present in an amount of at leat 0.50% to transform a microbial biofilm from a sessile state to a planktonic form and cause dissolution of the microbial biofilm. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-24 are cancelled. 
Claim 25 is allowable.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/SARAH ALAWADI/Primary Examiner, Art Unit 1619